DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-20, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christoffers et al. (US 2019/0181964).
	Regarding claim 1, Christoffers discloses a radio frequency (RF) circuit (Fig. 4), comprising:
	an input terminal configured to receive a reception signal from an antenna (paragraph [0006]; e.g., an input circuit node for receiving an RF oscillator signal); 
	an output terminal configured to output a digital output signal (paragraph [0008]; e.g., an output of the circuit for generating the RF test signal); 
	a receive path comprising a mixer and an analog-to-digital converter (ADC) (Fig. 5 references mixer 104 and ADC 30; paragraph [0034]),
	wherein the receive path is coupled to and between the input terminal and the output terminal (Fig. 5; paragraph [0033]; see the output of the mixer 104 is coupled to the input of the analog baseband signal processing chain 20), 
	wherein the receive path includes an analog portion and a digital portion (paragraph [0033]; e.g., The output of the analog baseband signal processing chain 20 is coupled to an analog input of the analog-to-digital converter 30), and 
	wherein the ADC generates a digital signal based on an analog signal received from the analog portion (Claim 7; paragraphs [0004], [0042]; e.g., analog/digital converter, which is coupled to an output of the receive mixer and configured to digitize an output signal of the receive mixer and generate a corresponding digital signal); 
	a test signal generator configured to generate an analog test signal that is injected into the analog portion of the receive path (paragraph [0035]; e.g., the RF test signal sRFTEST(t) is “injected” into the receive signal path of the RX channel RX01 and the mixer 104 consequently “sees” the RF test signal sRFTEST(t) like a regular RF input signal); and 
	a digital processor configured to receive a digital test signal from the digital portion of the receive path, the digital test signal being derived from the analog test signal, analyze a frequency spectrum of the digital test signal, and determine a quality of the digital test signal (paragraphs [0040], [0044], [0052]).
	Regarding claim 19, Christoffers discloses a method of performing reception monitoring in a radio frequency (RF) circuit, the method comprising: 
	generating a reference signal (paragraph [0029]; e.g., the RF front end 10 comprises a local oscillator 101 (LO), which generates an RF oscillator signal sLO(t) ); 
	generating an analog test signal that comprises a constant frequency offset from the reference signal (paragraph [0033]); injecting the analog test signal into an analog portion of a receive path (paragraph [0035]; e.g., the RF test signal sRFTEST(t) is “injected” into the receive signal path of the RX channel RX01 and the mixer 104 consequently “sees” the RF test signal sRFTEST(t) like a regular RF input signal); 
	generating a mixer output signal based on the analog test signal coupled into the receive path and the reference signal (Claim 7; paragraphs [0004], [0033], [0042];e.g., analog/digital converter, which is coupled to an output of the receive mixer and configured to digitize an output signal of the receive mixer and generate a corresponding digital signal)), 
	wherein the mixer output signal comprises a test frequency equal to the constant frequency offset (paragraph [0033], [0038]; e.g., the output of the mixer 104 is coupled to the input of the analog baseband signal processing chain 20); 
	converting the mixer output signal into a digital test signal (paragraph [0033]; e.g., The output of the analog baseband signal processing chain 20 is coupled to an analog input of the analog-to-digital converter 30, the latter being embodied to digitize the pre-processed baseband signal y(t)); and 
	analyzing a frequency spectrum of the digital test signal to determine a quality of the digital test signal (paragraphs [0040], [0044], [0052]).
	Regarding claim 2, Christoffers discloses the RF circuit of claim 1, wherein the frequency spectrum is a Discrete Fourier transform (DFT) spectrum (paragraph [0035], [0038]).
	Regarding claims 3 and 20, Christoffers discloses the RF circuit and the method of claims 1 and 19, wherein the digital processor is configured to determine whether the quality of the digital test signal satisfies a predetermined criteria, and on a first condition that the quality of the digital test signal does not satisfy the predetermined criteria, the digital processor generates a trigger signal to retrigger the analog test signal (paragraph [0040], [0052]).
	Regarding claim 11, Christoffers discloses the RF circuit of claim 1, further comprising: 
	a local oscillator configured to generate a reference signal (paragraph [0029]; e.g., the RF front end 10 comprises a local oscillator 101 (LO), which generates an RF oscillator signal sLO(t) ); and
	a directional coupler configured to couple the analog test signal into the analog portion of the receive path (paragraph [0033]); injecting the analog test signal into an analog portion of a receive path (paragraph [0035]; e.g., the RF test signal sRFTEST(t) is “injected” into the receive signal path of the RX channel RX01 and the mixer 104 consequently “sees” the RF test signal sRFTEST(t) like a regular RF input signal);
	wherein the test signal generator is configured to receive the reference signal and generate the analog test signal that comprises at least one constant frequency each being offset from the reference signal, and 
	the mixer is configured to receive the analog test signal coupled into the receive path and the reference signal from the local oscillator, and generate a mixer output signal having a test frequency comprising at least one frequency offset (paragraph [0033], [0038]; e.g., the output of the mixer 104 is coupled to the input of the analog baseband signal processing chain 20), wherein the digital test signal is derived from the mixer output signal (paragraph [0033]; e.g., The output of the analog baseband signal processing chain 20 is coupled to an analog input of the analog-to-digital converter 30, the latter being embodied to digitize the pre-processed baseband signal y(t)).
	Regarding claims 12 and 24, Christoffers discloses the RF circuit and the method of claims 11 and 19, wherein: 
	the local oscillator is configurable in a radar operation mode, during which the reference signal is a frequency-modulated continuous-wave (FMCW) signal, and a test operation mode, during which the reference signal is a continuous-wave signal having the at least one constant frequency, and the test signal generator is configured to generate the analog test signal during test operation mode (paragraphs [0032]-[0033]).
	Regarding claims 13 and 25, Christoffers discloses the RF circuit and the method of claims 3 and 20, wherein on a second condition that the quality of the digital test signal satisfies the predetermined criteria, the digital processor determines that test data extracted from the digital test signal is reliable (paragraphs [0040], [0052]).
	Regarding claim 14, Christoffers discloses the RF circuit of claim 13, wherein on the second condition, the digital processor is configured to analyze the digital test signal and to determine whether the receive path is in a functional safe operating mode or in a functional unsafe operating mode (paragraphs [0040], [0052]).
	Regarding claim 15, Christoffers discloses the RF circuit of claim 14, wherein, in response to determining that the receive path is in the functional unsafe operating mode, the digital processor is configured to generate a fault signal and transmit the fault signal to an external device (paragraphs [0040], [0052]).
	Regarding claim 16, Christoffers discloses the RF circuit of claim 14, wherein, in response to determining that the receive path is in the functional unsafe operating mode, the digital processor is configured to trigger a further test signal (paragraphs [0040], [0052]).
	Regarding claim 17, Christoffers discloses the RF circuit of claim 1, wherein the reference signal and the analog test signal are continuous-wave RF signals (paragraph [0028] see FMCW).
	Regarding claim 18, Christoffers discloses the RF circuit of claim 1, wherein the test signal generator is an IQ modulator configured to receive a reference signal and generate the analog test signal that has at least one constant frequency offset from the reference signal (paragraph [0046]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-8, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Christoffers in view of Dehlink et al. (US 2016/0077196).
	Regarding claims 4-6 and 21, Christoffers discloses the RF circuit and the method of claims 3 and 20, fails to specifically disclose wherein the digital processor is configured to determine that the quality of the digital test signal does not satisfy the predetermined criteria when a signal-to-noise ratio (SNR) of the digital test signal is less than a predetermined threshold.
However, the Examiner takes Official Notice of the fact that it was notoriously well known in the art at the time of invention by applicant that determine that the quality of the digital test signal does not satisfy the predetermined criteria when a signal-to-noise ratio (SNR) of the digital test signal is less than a predetermined threshold in order to eliminate interference signals during monitoring and testing signal.
	Regarding claim 7, Christoffers discloses the RF circuit of claim 3, fails to specifically disclose a monitoring controller configured to receive the trigger signal from the digital processor, and perform a test operation in response to the trigger signal, wherein, to perform the test operation, the monitoring controller is configured to transmit a first control signal to the test signal generator to retrigger the analog test signal.
	However, Dehlink discloses a monitoring controller configured to receive the trigger signal from the digital processor, and perform a test operation in response to the trigger signal, wherein, to perform the test operation, the monitoring controller is configured to transmit a first control signal to the test signal generator to retrigger the analog test signal (paragraphs [0028], [0032]).
Therefore, taking the teachings of Christoffers in combination of Dehlink as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to receive the trigger signal from the digital processor, and perform a test operation in response to the trigger signal, wherein, to perform the test operation, the monitoring controller is configured to transmit a first control signal to the test signal generator to retrigger the analog test signal for advantages of monitoring an integrated circuit receiver’s functionality and performance under operational conditions (Dehlink: paragraph [0032]). 
	Regarding claims 8 and 22, Christoffers in combination with Dehlink discloses the RF circuit and the method of claims 7 and , further comprising: a transmitter configured to transmit a frequency-modulated continuous-wave (FMCW) signal during a radar operation (Christoffers: paragraph [0012]), wherein, to perform the test operation, the monitoring controller is configured to transmit a second control signal to the transmitter to disable the transmitter from transmitting the FMCW signal during the test operation (Christoffers: paragraphs [0012], [0028]).



Allowable Subject Matter
Claims 9, 10, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648